18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 1 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 2 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 3 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 4 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 5 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 6 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 7 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 8 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 9 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 10 of 11
18-40123-aih   Doc 51   FILED 12/28/18   ENTERED 12/28/18 10:49:56   Page 11 of 11
